PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of


KHOURI, ROGER K., et al.

:
Application No.  17/719,446

:	DECISION ON PETITION 
Filed:  April 13, 2022
Attorney Docket No.:  4514 CIP 

:	TO MAKE SPECIAL UNDER
:            37 CFR 1.102




This is a decision on the petition under 37 CFR 1.102(c)(1), filed May 27, 2022, to make the above-identified application special based on applicant’s age as set forth in MPEP § 708.02, Section II.

The petition is GRANTED.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP 
§ 708.02, Section II: Applicant’s Age, must be accompanied by evidence showing that the applicant is 65 years of age, or more, such as applicant’s statement or a statement from a registered practitioner that he or she has evidence that the applicant is 65 years of age or older.  No fee is required.

The instant petition includes a statement from a registered practitioner that he/she has evidence that inventor Roger K. Khouri, is over 65 years of age.   

Telephone inquiries concerning this decision should be directed to Dale Hall at 571-272-3586. 

All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.

    

/Dale A. Hall/Paralegal Specialist, OPET